J-S09021-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 DARYL JOSEPH JOHNSON                      :
                                           :
                    Appellant              :   No. 878 WDA 2018

                 Appeal from the PCRA Order May 15, 2018
   In the Court of Common Pleas of Allegheny County Criminal Division at
                     No(s): CP-02-CR-0003779-1993


BEFORE:    PANELLA, P.J., LAZARUS, J., and STRASSBURGER*, J.

JUDGMENT ORDER BY LAZARUS, J.:                       FILED MARCH 01, 2019

      Daryl Joseph Johnson, pro se, appeals from the order, entered in the

Court of Common Pleas of Allegheny County, dismissing his petition for writ

of habeas corpus ad subjiciendum, treated as an untimely petition under the

Post Conviction Relief Act, 42 Pa.C.S.A. §§ 9541-9546 (“PCRA”). We affirm.

      Johnson filed the instant petition in the Civil Trial Division of the Court

of Common Pleas of Allegheny County on June 2, 2017, claiming that his

sentence of life imprisonment for a conviction of second-degree murder was

illegal. A challenge to the legality of a sentence is cognizable under the PCRA.

Commonwealth v. Concordia, 97 A.3d 366, 372 (Pa. Super. 2014).

Because claims that are cognizable under the PCRA are to be pursued within

the parameters of that statute, id., Johnson’s filing was properly transferred

to the Criminal Trial Division and treated as a PCRA petition.



____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S09021-19



       A PCRA petition, including a second or subsequent petition, must be filed

within one year of the date the underlying judgment of sentence becomes

final. See 42 Pa.C.S.A. § 9545(b)(1); see also Commonwealth v. Bretz,

830 A.2d 1273, 1275 (Pa. Super. 2003). A judgment is deemed final “at the

conclusion of direct review, including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking review.” 42 Pa.C.S.A. § 9545(b)(3); see also

Commonwealth v. Pollard, 911 A.2d 1005, 1007 (Pa. Super. 2006). Here,

Johnson’s judgment of sentence became final no later than January 26, 1998,

upon the expiration of the ninety-day period for filing a writ of certiorari with

the United States Supreme Court.1 See 42 Pa.C.S.A. § 9545(b)(3); Sup. Ct.

R. 13. Thus, he had one year from that date, or until January 26, 1999, to

file a timely PCRA petition. See 42 Pa.C.S.A. § 9545(b). Johnson did not file

the instant petition until June 2, 2017, more than 18 years after his judgment

of sentence became final. Accordingly, the PCRA court had no jurisdiction to

entertain Johnson’s petition unless he pleaded and proved one of the three




____________________________________________


1 Johnson’s judgment of sentence was imposed on December 9, 1994, and
this Court affirmed his judgment of sentence on February 21, 1997. See
Commonwealth v. Johnson, 694 A.2d 1119 (Pa. Super. 1997) (Table). On
October 27, 1997, our Supreme Court denied Johnson’s petition for allowance
of appeal. See Commonwealth v. Johnson, 704 A.2d 635 (Pa. 1997)
(Table).




                                           -2-
J-S09021-19



statutory exceptions to the time bar.2 See 42 Pa.C.S.A. § 9545(b). Johnson

failed to do so. Accordingly, the PCRA court properly dismissed his petition.3

        Order affirmed.




____________________________________________


2   The statutory exceptions are as follows:

        (i) the failure to raise the claim previously was the result of
        interference by government officials with the presentation of the
        claim in violation of the Constitution or laws of this Commonwealth
        or the Constitution or laws of the United States;

        (ii) the facts upon which the claim is predicated were unknown to
        the petitioner and could not have been ascertained by the exercise
        of due diligence; or

        (iii) the right asserted is a constitutional right that was recognized
        by the Supreme Court of the United States or the Supreme Court
        of Pennsylvania after the time period provided in this section and
        has been held by that court to apply retroactively.

42 Pa.C.S.A. § 9545(b)(1).

3 On appeal, Johnson raises a claim that the PCRA court engaged in “judicial
misconduct” because he did not receive a copy of the PCRA court’s notice of
intent to dismiss pursuant to Pa.R.Crim.P. 907 until the date the court entered
its final order denying relief. Although the notice requirement set forth in Rule
907 has been held to be mandatory, see Commonwealth v. Feighery, 661
A.2d 437 (Pa. Super. 1995), where a PCRA petition is untimely, a PCRA court’s
failure to properly issue a Rule 907 notice does not automatically warrant
reversal. Commonwealth v. Taylor, 65 A.3d 462, 468 (Pa. Super. 2013),
citing Commonwealth v. Pursell, 749 A.2d 911, 917 n.7 (Pa. 2000) (while
PCRA court erred in failing to send notice of intent to dismiss, appellant not
entitled to relief where independent review demonstrated appellant failed to
invoke jurisdiction of PCRA court by failing to plead and prove timeliness
exceptions). Here, Johnson has failed to plead and prove any of the timeliness
exceptions to the jurisdictional time bar and, thus, he is not entitled to a
remand for the issuance of a new Rule 907 notice.

                                           -3-
J-S09021-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/1/2019




                          -4-